FILED
                            NOT FOR PUBLICATION                             FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30116

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00182-BLW

  v.
                                                 MEMORANDUM *
JOSE GALLARDO-DEDIOS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose Gallardo-Dedios appeals from the 188-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Gallardo-Dedios contends his sentence is substantively unreasonable

because it is higher than the sentences of his co-defendants, resulting in an

unwarranted sentencing disparity. The bottom-of-the-Guidelines sentence is

substantively reasonable in light of the totality of the circumstances and the 18

U.S.C. § 3553(a) sentencing factors. See United States v. Carty, 520 F.3d 984, 993

(9th Cir. 2008) (en banc); United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.

2006) (“[S]entencing courts are to consider how the sentencing factors apply to

each defendant and determine whether an individualized sentence is warranted.”).

      AFFIRMED.




                                           2                                    11-30116